Chiee Justice Steele
delivered the opinion of the court:
Upon the appeal to the county court, judgment *472was rendered in favor of the plaintiff. The assignments of error-relate to the sufficiency of the evidence, the overruling of the motion for a new trial, and the rejection of certain testimony.
The refusal of the court to receive testimony offered by the defendant was clearly not prejudicial.
The motion for a new trial is not found in the abstract; and as there was a conflict in the evidence, we shall affirm the judgment. Affirmed.
Mr. Justice Campbell and Mr. Justice Musser concur.